UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 
 

UNITED STATES OF AMERICA,

  
   
   

V. Criminal Action No. 07—00153-16 (JMF/TFH)

'JO HN WASHINGTON,

 
 

Defendant.

231913.313
Upon consideration of the US Probation Ofﬁce Memorandum (Status Report) dated
December 1, 2014 [ECF No. 871], the Report and Recommendation issued by United States
Magistrate Judge Deborah Robinson on December 15, 2014 [ECF No. 876],l and the entire
record in this case, it hereby is
ORDERED that the Report and Recommendation is adopted in its entirety.
Accordingly, no further action will be taken at this time regarding the US. Probation Ofﬁce

Petition that is dated February 21, 2014 [ECF No. 838].

     

SO ORDERED.
December  ,ﬁ4 '  _
Thomas F. ogan/
Senior United States D'A’strict udge
1 Both the US. Probation Ofﬁce Memorandum and the Report and Recommendation

indicate that the defendant is now in compliance with the terms of his supervised release.